Hatfield, Judge,
delivered the opinion of the court:
Under date of June 5, 1933, this appeal was originally disposed of by this court — 20 C. C. P. A. (Patents) 1180, 65 F. (2d) 268. With reference to the only method claims involved, we said:
Claims 1 and 2 are the only method claims. At the time of the oral argument in this court, counsel for appellant stated that he would not contend that they were patentable. Accordingly, we will not consider them.
Claim 1 is illustrative of the method claims. It reads:
1. A method of plucking pelts, characterised by the feature that the hair is held by the main part thereof, whereupon the tip is seized and torn off.
On June 17, 1933, counsel for appellant filed a “ petition [in this court] for correction of opinion,” wherein it was requested that the quoted excerpt be cancelled, and that the method claims be considered on their merits, for the reason that counsel did not intend to be understood by the court as saying that he would not contend that those claims were patentable:
We accept, of course, the statements of counsel. Accordingly, we have considered the patentability of method claims 1 and 2.
The Board of Appeals, in concluding its discussion of those claims, said:
It is our view that these claims 1 and 2 are unpatentable because the processes set out therein recite a method which is so broad as to' be obvious to anyone skilled in the art.
*716We are of opinion that the conclusion reached by the Board ox Appeals is correct. Accordingly, we adhere to our former decision affirming the decision of the board.